NOTE: This order is nonprecedential
United States Court of Appeals
' for the FederaI Circuit
EUWAN Y.A. GODFREY,
Petitioner,
V.
DEPARTMENT OF TRANSPORTATION,
Resp0ndent.
2010-3127
Petition for review of the Merit Syste1ns Protection
Board in consolidated case n0s. PH4324090182-l-3,
PH4324100080-l-1, and PH3443070135-M-1.
ON MOTION
ORDER
Upon consideration of EuWan Y.A. Godfrey’s motion
for a 30-day extension of tirne, until Septen1ber 1, 2010, to
file her brief,
IT lS ORDERED Tl~lATZ
The motion is granted

GODFREY V. TRANSPORTATION
AUG 1 6 2010
_ Date "
cc: EuWan Y.A. Godfrey
Tara K. Hogan, Esq.
s21
2
FoR THE CoUR'1‘
/s/' J an Horbaly
J an Horbaly
Clerk
U.S. C0UR'FBl|FEPPEALS FOR
THE FEDERAL ClRCU|T
AUG 16 2010
.IAN HORBALY
CLERK